Sn the Gnited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS

ke KK RK KKK KK KK KK KK KR KK Ok
DANIEL MAURO, *
* No. 20-1326V
Petitioner, ** Special Master Christian J. Moran
*
Vv. ** Filed: September 27, 2022
*
*
SECRETARY OF HEALTH ** Stipulation; influenza vaccine;
AND HUMAN SERVICES, ** transverse myelitis (“TM”)
*
*
Respondent. **
ke Rk KK KK KKK KK KK KK KK KK Ok

Bradley S. Freedberg, Bradley S. Freedberg, P.C., Denver, CO, for Petitioner;
Madelyn E. Weeks, United States Department of Justice, Washington, DC, for
Respondent.

 

UNPUBLISHED DECISION!

On September 22, 2022, the parties filed a joint stipulation concerning the
petition for compensation filed by Daniel Mauro on October 5, 2022. Petitioner
alleges that the influenza vaccine he received on September 22, 2017, which is
contained in the Vaccine Injury Table (the “Table’’), 42 C.F.R. §100.3(a), caused
him to suffer from transverse myelitis (“TM”). Petitioner further alleges that he
suffered the residual effects of this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on his behalf as a result of his condition. Respondent denies that the

 

' The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
vaccine either caused petitioner to suffer from TM or any other injury or his
current condition.

Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

Damages awarded in that stipulation include:

a. A lump sum payment of $45,000.00 in the form of a check payable to
petitioner.

This amount represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a).

In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.’

IT IS SO ORDERED.

s/Christian J. Moran
Christian J. Moran
Special Master

 

? Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

DANIEL MAURO, )
)
Petitioner, } No. 20-1326V
} Special Master Moran
Vv. ) ECF
)
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Daniel Mauro (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s
receipt of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table
(the “Tabie”), 42 C.F.R. § 100.3 (a).

2. Petitioner received the vaccine on or about September 22, 2017.

3. The vaccine was administered within the United States.

4. Petitioner alleges that he suffered from transverse myelitis (“TM”) which was
caused in fact by his flu vaccine. He further alleges that he experienced the residual effects of
this condition or more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil
action for damages arising out of the alleged vaccine injury.

6. Respondent denies that the vaccine caused petitioner's alleged injuries or any other
ale
injury; and denies that his current condition is a sequela of a vaccine-related injury.

7, Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a}(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $45,600.00 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a\1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in any
proceeding upon this petition.

10. Petitioner and petitioner's attorney represent that compensation to be provided
pursuant to this Stipulation is not for any items or services for which the Program is not
primarily liable under 42 U.S.C. § 300aa-! 5(g), to the extent that payment has been made or
can reasonably be expected to be made under any State compensation programs, insurance
policies, Federal or State health benefits programs (other than Title XIX of the Social Security
Act (42 U.S.C. § 1396 et seq.)}, or by entities that provide health services on a pre-paid basis,
and represent that they have identified to respondent all known sources of payment for items or

services for which the Program is not primarily liable under 42 U.S.C. § 300aa-15(g).
-2-
11, Payment(s) made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i),
subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in
petitioner's individual capacity, and on behalf of petitioner's heirs, executors, administrators,
successors or assigns, does forever irrevocably and unconditionally release, acquit and
discharge the United States and the Secretary of Health and Human Services from any and all
actions or causes of action (including agreements, judgments, claims, damages, loss of
services, expenses and all demands of whatever kind or nature) that have been brought, could
have been brought, or could be timely brought in the United States Court of Federal Claims,
under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on
account of, or in any way growing out of, any and all known or unknown, suspected or
unsuspected personal injuries to or death of petitioner resulting from, or alleged to have
resulted from, the vaccination as alleged by petitioner in a petition for vaccine compensation
filed on or about October 5, 2020, in the United States Court of Federal Claims as petition No.
20-1326V.

14. If petitioner should die prior to entry of judgment, this agreement shail be

voidable upon proper notice to the Court on behalf of either or both of the parties.
3.
15. If the special master fails to issue a decision in complete conformity with the
terms of this Stipulation or if the United States Court of Federal Claims fails to enter judgment
in conformity with a decision that is in complete conformity with the terms of this Stipulation,
then the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either
party.

16. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part
of the parties hereto to make any payment or to do any act or thing other than is herein
expressly stated and clearly agreed to. The parties further agree and understand that the award
described in this Stipulation may reflect a compromise of the parties’ respective positions as to
liability and/or amount of damages, and further, that a change in the nature of the injury or
condition or in the items of compensation sought, is not grounds to modify or revise this
agreement.

17. This Stipulation shal! not be construed as an admission by the United States or the
Secretary of Health and Human Services that the vaccine caused petitioner’s alleged injury or
any other injury or petitioner's current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,
PETITIONER;

YAZ—>

DANIEL MAURO

ATTORNEY OF RECORD FOR
PETITIONER:

    

BRADLEY S. F
Law Office of Bradley S. Freedberg
730 17" Street, #900

Denver, CO 80202
bradfreedberglaw@aol.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH

AND HUMAN SERVICES:
George R. Digitally signed by George R
. Grimes -$14
Grimes -S14 Date: 2022.09.06 12:29:32 -04'00

 

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health and
Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: _ 122 [2022

 

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

AAL both Pew t—~_

HEATHER L. PEARLMAN
Deputy Director

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Pade, E. Wye

Trial Attorney

Torts Branch, Civit Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 305-3262
madelyn.e.weeks@usdoj.gov